FIRST DIVISION
                                                                    April 21, 2008




No. 1-05-0955



THE PEOPLE OF THE STATE OF ILLINOIS,                 )      Appeal from the
                                                            )      Circuit Court of
                Plaintiff-Appellee,                  )      Cook County.
                                                            )
       v.                                                   )      No. 84 C 2387
                                                            )
ANTHONY RICHARDSON,                                                )       The Honorable
                                                            )      Clayton J. Crane,
                Defendant-Appellant.         )       Judge Presiding                    .


       JUSTICE GARCIA delivered the opinion of the court.

       The defendant, Anthony Richardson, appeals the trial court's dismissal of his successive

postconviction petition. Richardson argues his appointed postconviction counsel provided

unreasonable assistance by failing to amend his petition to include allegations he was brutalized

by Detective Robert Dwyer and other detectives working under the command of Jon Burge at

Area 2 Violent Crimes, and he was denied the effective assistance of counsel on direct appeal.

Richardson also contends appointed counsel failed to satisfy the requirements of Illinois Supreme

Court Rule 651(c) (134 Ill. 2d R. 651(c)).

       On August 13, 2007, this court entered an order pursuant to Supreme Court Rule 23 (166

Ill. 2d R. 23) in which we affirmed the judgment of the trial court. Richardson subsequently filed
No. 1-05-0955

a petition for rehearing pursuant to Supreme Court Rule 367 (210 Ill. 2d R. 367). We asked the

State to respond, and Richardson replied. We granted the petition for rehearing and granted oral

argument. After reconsidering the matter in light of the arguments on rehearing, we again affirm

the judgment of the trial court.

                                       BACKGROUND

       At approximately 7 a.m. on February 20, 1984, the power went

out in 20-year-old Angela Crum's apartment.                        When she went to the

basement in an apparent attempt to check the fuse box, she was

stabbed twice in the heart.                Crum died shortly thereafter.

       Richardson, who lived in Crum's apartment building, was

arrested on the evening of the murder and was taken to Area 2

headquarters, where he was questioned by detectives.                            At 8:20

a.m. on February 21, 1984, Richardson gave an incriminating

statement before a court reporter in the presence of an assistant

State's Attorney and Chicago police detective Robert Dwyer.

According to the statement, Richardson went to the basement at

6:50 a.m. with a flashlight and a knife.                      He tampered with Crum's

fuse box in an attempt to "lure" her to the basement because he

"wanted to screw around with her," that is, to have sex with her.

When Crum entered the basement, Richardson "jumped out of the

dark" and grabbed her.             Richardson told Crum he did not want to

hurt her, he just wanted to "fool around a little."                            When Crum

resisted, Richardson "made an accident" and stabbed her.

                                               2
No. 1-05-0955

Richardson's statement also detailed how he asked the building's

custodian and his neighbor for help, and how he took the knife, a

scarf Crum had been wearing, and a flashlight Crum had been

carrying, to Bob's apartment.   The statement also described how

he retrieved an animal-print blanket from his own apartment,

wrapped Crum in it, and attempted without success to carry Crum

out of the basement.

     Prior to trial, Richardson sought to suppress his statement.

Richardson testified at the hearing that the investigating

detectives repeatedly punched him in the stomach, handcuffed him

to a ring in the wall of an interview room, and kept a plastic

bag over his head until he lost consciousness.   Richardson,

however, denied ever making a statement admitting to Crum's

murder.   The trial court denied Richardson's motion, accepting

the testimony from the investigating officers, including

Detectives Dwyer and Grunhard, that no abuse occurred.

     At trial, the State advanced the theory that Richardson

tampered with the electricity to Crum's apartment in order to

lure her to the basement, where he was waiting with a knife to

rape her.   When Crum resisted, Richardson killed her.   The State

presented Richardson's statement and corroborative incriminating

evidence, including eyewitness testimony from the building's

custodian and testimony from a neighbor who identified the


                                 3
No. 1-05-0955

blanket in which Crum's body was found as belonging to

Richardson.    The defense conceded Richardson stabbed Crum, but

argued the evidence would show the stabbing was an accident.

     After a bench trial, the trial court found Richardson guilty

of three counts of murder, attempted rape, and unlawful

restraint.    The court sentenced Richardson to an 80-year

extended-term sentence based on the court's finding that the

murder was exceptionally brutal and heinous, and to concurrent

15-year and 3-year sentences for the attempted rape and unlawful

restraint convictions.

     On direct appeal, Richardson argued the trial court erred in

imposing an 80-year extended-term sentence because the offenses

were not accompanied by exceptionally brutal conduct, and two of

his three murder convictions must be vacated.    This court vacated

two of the murder convictions and affirmed Richardson's felony

murder conviction and remaining convictions and sentences.

People v. Richardson, No. 1-85-1409 (1987) (unpublished order

pursuant to Supreme Court Rule 23).

     On January 6, 1992, Richardson filed a pro se postconviction

petition in which he alleged (1) his trial counsel was

ineffective for pursuing the defense theory that Crum's death was

accidental and for failing to object when not all witnesses

material to Richardson's motion to suppress statements were


                                  4
No. 1-05-0955

called to testify, and (2) the trial court erred in finding his

warrantless arrest was supported by probable cause.     In making

his material-witness contention, Richardson included an

allegation that his confession had been physically coerced.      In

his petition, Richardson also alleged appellate counsel was

ineffective for failing to raise trial counsel's ineffectiveness.

The trial court summarily dismissed the petition.     This court

subsequently allowed appellate counsel's motion to withdraw from

the case pursuant to Pennsylvania v. Finley, 481 U.S. 551, 95 L.

Ed. 2d 539, 107 S. Ct. 1990 (1987), and affirmed the dismissal.

People v. Richardson, 1-92-0830 (1993) (unpublished order

pursuant to Supreme Court Rule 23).

     On January 16, 2003, Richardson filed a successive

postconviction petition1 in which he argued his 80-year extended-

term sentence violated the rule of Apprendi v. New Jersey, 530

U.S. 466, 147 L. Ed. 2d 435, 120 S. Ct. 2348 (2000).     The trial

court appointed counsel to represent Richardson.     Appointed

counsel filed an amended petition on June 16, 2004, in which she

     1
         The petition's heading indicated it was filed pursuant to

section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401

(West 2004)).     As in People v. Suarez, 224 Ill. 2d 37, 41, 862

N.E.2d 977 (2007), the trial court treated the petition as a

postconviction petition.

                                   5
No. 1-05-0955

argued Richardson's sentence violated Apprendi for reasons

unaddressed by the supreme court in People v. De La Paz, 204 Ill.

2d 426, 791 N.E.2d 489 (2003), which held that Apprendi did not

apply retroactively to cases on collateral review.    Appointed

counsel filed a certificate pursuant to Supreme Court Rule 651(c)

(134 Ill. 2d R. 651(c)) on September 23, 2004, in which she

stated (1) she consulted with Richardson by letters, (2) she

obtained and examined the report of proceedings of Richardson's

trial, and (3) she prepared a supplemental petition for

postconviction relief "augmenting [Richardson's] previously filed

Petition for Post Conviction Relief."    Appointed counsel also

stated in the certificate that the supplemental petition

"adequately complements [Richardson's] claims of deprivation of

his constitutional rights."

     The trial court subsequently granted the State's motion to

dismiss Richardson's petition.   This appeal followed.

                              ANALYSIS

     Richardson contends the record fails to affirmatively show

appointed postconviction counsel satisfied her duties under

Supreme Court Rule 651(c) where she failed to amend Richardson's

pro se petition to include two claims: (1) his due process rights

were violated when he was brutalized by detectives at Area 2; and

(2) his appellate counsel was ineffective for failing to


                                 6
No. 1-05-0955

challenge his conviction of attempted rape as a lesser included

offense of murder and his conviction of unlawful restraint as a

lesser included offense of attempted rape.

     In noncapital criminal cases, the Post-Conviction Hearing

Act (725 ILCS 5/122-1 et seq. (West 2004)) establishes a three-

step procedure for a defendant to challenge a conviction based on

a substantial denial of constitutional rights.     People v.

Pendleton, 223 Ill. 2d 458, 471, 861 N.E.2d 999 (2006).     If the

circuit court determines a pro se petition states the gist of a

constitutional claim, the petition moves to the second stage,

where counsel may be appointed if the petitioner so requests and

is indigent.    725 ILCS 5/122-2.1(b) (West 2004); 725 ILCS 5/122-4

(West 2004); People v. Gaultney, 174 Ill. 2d 410, 418, 675 N.E.2d

102 (1996).    At the second stage, if a substantial showing of a

constitutional violation is made, a third-stage evidentiary

hearing is ordered.    725 ILCS 5/122-6 (West 2004).   Dismissal of

a postconviction petition without an evidentiary hearing is

reviewed de novo.     People v. Coleman, 183 Ill. 2d 366, 389, 701

N.E.2d 1063 (1998).

     Regarding the appointment of counsel at the second stage of

proceedings, our supreme court has explained:

                 "There is no constitutional right to the

          assistance of counsel in postconviction


                                   7
No. 1-05-0955

          proceedings; the right to counsel is wholly

          statutory (see 725 ILCS 5/122-4 (West 2000)),

          and petitioners are only entitled to the

          level of assistance provided for by the Post-

          Conviction Hearing Act (Act) [citations].

          The Act provides for a reasonable level of

          assistance. [Citation.]    To ensure that

          postconviction petitioners receive this level

          of assistance, Rule 651(c) imposes specific

          duties on postconviction counsel."    People v.

          Suarez, 224 Ill. 2d 37, 42, 862 N.E.2d 977

          (2007).

     In his rehearing petition, Richardson argues "[h]ad post-

conviction counsel satisfied her duties under Rule 651(c), she

would have presented newly available evidence to support Mr.

Richardson's consistent claim that his confession was coerced by

Area 2 detectives acting under Jon Burge, including Detective

Robert Dwyer *** and argued that his appellate counsel failed to

contest his improper lesser-included sentences."      Richardson

points to new evidence demonstrating instances of police torture

at Area 2 headquarters and points out he was improperly convicted

of lesser included offenses, including the underlying felony of

felony murder.   See People v. Johnson, 223 Ill. App. 3d 169, 170,


                                 8
No. 1-05-0955

584 N.E.2d 515 (1991) (improper to convict on felony murder and

underlying felony); People v. Davis, 156 Ill. 2d 149, 160, 619

N.E.2 d 750 (1993) (only supreme court has authority to vacate

voidable lesser offenses "in exercise of [its] supervisory

authority").

     We agree with Richardson that the resolution of this case

turns on counsel's "duties under Rule 651(c)."      Rule 651(c)

imposes on counsel the duties that she have

          "consulted with petitioner either by mail or

          in person to ascertain his contentions of

          deprivation of constitutional rights, has

          examined the record of the proceedings at the

          trial, and made any amendments to the

          petitions filed pro se that are necessary for

          an adequate presentation of petitioner's

          contentions."    134 Ill. 2d R. 651(c).

Rule 651(c) provides that a showing of such compliance with the

enumerated duties be made in the record filed with the circuit

court or by "certificate of petitioner's attorney," confirming

she has consulted, examined and amended as required by the rule.

"[T]he purpose of Rule 651(c) is to ensure that counsel shapes

the petitioner's claims into proper legal form and presents those

claims to the court."     People v. Perkins, No. 103693, slip op. at


                                   9
No. 1-05-0955

7 (November 29, 2007).     Richardson contends counsel's

certificate is "incomplete and therefore insufficient to create a

presumption of compliance with Rule 651(c)."   According to

Richardson, "[p]ost-conviction counsel simply certified that she

'consulted with the petitioner by letters,' " but did not certify

that she "consulted with [Richardson] in order 'to ascertain his

contentions of deprivation of constitutional right,' " as

required by Rule 651(c).   Richardson also argues that although

postconviction counsel certified she prepared a supplemental

petition that "adequately complements petitioner's claims of

deprivation of his constitutional rights," she did not certify

she made "any amendments *** necessary for an adequate

presentation" of Richardson's claims, as required by Rule 651(c).

     In effect, Richardson argues that had his counsel below

adequately reviewed the record, she would have discovered his

"consistent claim" of being brutalized based on the suppression

hearing challenging the investigating detectives' claim that he

confessed to the murder, and his improper convictions of lesser

included offenses.   Thus, in satisfying her duty to "amend" under

Rule 651(c), counsel would have added the brutality and improper

convictions claims to his pro se petition.

     We examine our case law to determine whether there is any

authority for the legal obligation Richardson seeks to impose on


                                 10
No. 1-05-0955

postconviction counsel below.

     The Post-Conviction Hearing Act recognizes that "most

postconviction petitions [are] filed by pro se prisoners who

lack[] the assistance of counsel in framing their petitions."

Suarez, 224 Ill. 2d at 46.   Appointment of counsel is provided

for those that satisfy the "gist" requirement "to ensure that the

complaints of a prisoner are adequately presented."     Suarez, 224

Ill. 2d at 46.

     The pronouncements of the supreme court have made clear,

however, it is the "complaints of a prisoner" that frame

counsel's duties under Rule 651(c).     As recently reaffirmed by

our supreme court, " '[p]ost-conviction counsel is only required

to investigate and properly present the petitioner's claims.' "

(Emphasis in original.)   Pendleton, 223 Ill. 2d at 475, quoting

Davis, 156 Ill. 2d at 164.   "While postconviction counsel may

conduct a broader examination of the record [than the issues

raised in the pro se petition might require] (Davis, 156 Ill. 2d

at 164), and may raise additional issues if he or she so chooses,

there is no obligation to do so."     (Emphasis in original.)

Pendleton, 223 Ill. 2d at 476.   In the circumstance where no

certificate was filed, our supreme court stated much the same.

"'The statute cannot perform its function unless the attorney

appointed to represent an indigent petitioner ascertains the


                                 11
No. 1-05-0955

basis of his complaints, shapes those complaints into appropriate

legal form and presents them to the court.'"    (Emphasis added.)

Suarez, 224 Ill. 2d at 46, quoting People v. Slaughter, 39 Ill.

2d 278, 285, 235 N.E.2d 566 (1968).

     Richardson contends the supreme court's language in

Pendleton and Suarez does not dictate the outcome here because

our analysis must focus on the inadequacy of the certificate of

compliance filed by postconviction counsel.

     In support of his contention that the certificate here fell

short, Richardson relies most heavily on People v. Bashaw, 361

Ill. App. 3d 963, 838 N.E.2d 972 (2005).    In Bashaw, a decision

from the Second District, appointed postconviction counsel's Rule

651(c) certificate stated:

                " '2. *** I have consulted by mail with

          [defendant] concerning the allegations in

          this post-conviction petition.

                3. *** I have examined the record of

          proceedings on appeal as to the issues being

          raised by the defendant.

                4. *** the [sic] petitioner has

          indicated that he wishes to rely on his

          original post conviction petition.' "

          (Emphasis in original.)     Bashaw, 361 Ill.


                                12
No. 1-05-0955

           App. 3d at 967.

     The reviewing court concluded appointed counsel's

certificate fell short in two ways.   First, counsel failed to

certify she reviewed the record of the proceedings at trial, as

opposed to on appeal.   Second, counsel failed to certify she

"made 'any amendments to the petitions filed pro se that are

necessary for an adequate presentation of petitioner's

contentions.' "    Bashaw, 361 Ill. App. 3d at 969, quoting 134

Ill. 2d R. 651(c).   The court found counsel's deference to the

defendant's decision to " 'rely on his original postconviction

petition' " was not an "appropriate substitute" for counsel's

duty to make any necessary amendments to the pro se petition

" 'for an adequate presentation of petitioner's contentions.'

[Citation.]"    Bashaw, 361 Ill. App. 3d at 969.   Further, the

court concluded the record of the postconviction proceedings

"cast serious doubt" on the notion that appointed postconviction

counsel reviewed the trial proceedings.    Bashaw, 361 Ill. App. 3d

at 968.   Consequently, the court reversed the dismissal of the

defendant's petition and remanded for Rule 651(c) compliance.

Bashaw, 361 Ill. App. 3d at 970.

     We read Bashaw to hold that either of the two shortfalls

regarding the certificate would suffice to warrant reversal based

on noncompliance with Rule 651(c).    While we may differ with the


                                 13
No. 1-05-0955

Bashaw court as to its reading of the certificate there as

falling short of a showing "that counsel had in fact reviewed the

trial proceedings" because of postconviction counsel's "remarks

during the proceedings below."   Bashaw, 361 Ill. App. 3d at 967-

68.   We do not disagree that postconviction counsel improperly

acceded to the petitioner's "wishes to rely on his original

postconviction petition."   Such deference violates the spirit of

the Act and our supreme court's admonishment in Suarez, 224 Ill.

2d at 46, quoting People v. Slaughter, 39 Ill. 2d at 285, " 'The

statute cannot perform its function unless the attorney appointed

to represent an indigent petitioner ascertains the basis of his

complaints, shapes those complaints into appropriate legal form

and presents them to the court.' "    Consistent with Bashaw, we

examine the record here to determine whether postconviction

counsel complied with her Rule 651(c) duties to ascertain the

basis of Richardson's complaints, shape those complaints into

legal form and present them to the circuit court.

      There is no dispute that even a most liberal reading of the

complaints in Richardson's instant pro se petition does not make

out a claim other than one based on Apprendi.    There is also no

question that the defendant's first pro se petition, filed in

1992, set out "allegations that he was brutalized" by an

arresting detective.   But Richardson did not reassert that


                                 14
No. 1-05-0955

allegation in his successive pro se petition at issue in this

case.   Nor does Richardson contend otherwise.    Rather, his

contention boils down to the state of the record that, also

without question, supports the two claims Richardson contends

should have been amended to his pro se petition.

     In our original Rule 23 decision we affirmed based on the

authority of Pendleton.   In his petition for rehearing,

Richardson contends our reliance on Pendleton was mistaken.

"Pendleton did not involve post-conviction counsel's failure to

satisfy Rule 651(c)'s consultation requirement or to review the

trial record, but addressed only post-conviction counsel's

failure to raise a claim that was not included in the pro se

petition."   We must reject Richardson's attempt to limit the

supreme court's explicit language in Pendleton regarding the

specific duties required under Rule 651(c).      "Rule 651(c) only

requires postconviction counsel to examine as much of the record

'as is necessary to adequately present and support those

constitutional claims raised by the petitioner.' " (Emphasis

added.)   Pendleton, 223 Ill. 2d at 475, quoting People v. Davis,

156 Ill. 2d at 164, 619 N.E.2d 750 (2005).    While postconviction

counsel below was free to reassert claims Richardson contends she

should have added, albeit on the hope that the State would not

raise a res judicata defense as the claims were previously


                                15
No. 1-05-0955

rejected by this court, we are compelled to conclude

postconviction counsel was under "no obligation to do so."

Pendleton, 223 Ill. 2d at 476.

     We also find no support for Richardson's contrary reading of

Pendleton in Suarez, where the court once again discussed

counsel's duties under Rule 651(c).   In Suarez, the court made

clear that when no Rule 651(c) certificate of compliance is

filed, a clear and affirmative showing of compliance on the

record must be present.   As the supreme court observed, the

vindication of constitutional rights of prisoners depends heavily

on the involvement of counsel.   Suarez, 224 Ill. 2d at 46, citing

People v. Jones, 43 Ill. 2d 160, 251 N.E.2d 218 (1969) (failure

to consult is a failure to discharge an elementary responsibility

of representation), and People v. Garrison, 43 Ill. 2d 121, 251

N.E.2d 200 (1969) (failure to confer does not meet even a minimal

professional standard).   Compliance with the specific duties of

Rule 651(c) cannot turn on the merit of the claims contained in

the pro se petition, itself, because counsel is duty-bound to

examine the "complaints" or allegations in the pro se petition

for a gist of a constitutional deprivation that may go beyond the

express claims that the petitioner raises.   While an Apprendi-

type complaint may be expressly contained in a pro se petition,

as it apparently was in Suarez, the professional responsibility


                                 16
No. 1-05-0955

of postconviction counsel is to determine whether the petitioner

complains of other constitutional violations as well.     Finally,

the Suarez court observed "fundamental fairness may require the

review of waived issues."    Suarez, 224 Ill. 2d at 47.

     Richardson's postconviction counsel's certificate states:

                "1. I have consulted with petitioner by

          letters.

                2. I have obtained and examined the

          Report of Proceedings of the trial *** which

          trial was heard by the Honorable Judge

          William Cousins.

                3. I have prepared a Supplemental

          Petition for Post Conviction Relief

          augmenting Petitioner's previously filed

          Petition for Post Conviction Relief and state

          that said supplemental petition adequately

          complements petitioner's claims of

          deprivation of his constitutional rights."

     We find counsel substantially complied with her specific

duties under Rule 651(c), even against the alleged shortcomings

of the certificate as pointed out by Richardson.    First, counsel

plainly asserted she "examined the Report of Proceedings of the

trial."   Second, it is reasonable to infer that counsel consulted


                                 17
No. 1-05-0955

"with petitioner by letters" regarding her second-stage

appointment "to ascertain his contentions" of constitutional

deprivation set out in his pro se petition as required by Rule

651(c).   Finally, counsel asserted she "prepared a Supplemental

Petition for Post Conviction Relief" that "adequately

complement[ed]" Richardson's claims of constitutional

deprivation, which we conclude was in substantial compliance with

her duty to make "any amendments *** necessary for an adequate

presentation of [the defendant's] contentions," as required by

Rule 651(c) (134 Ill. 2d R. 651(c)).

     We conclude that in this case, unlike in Bashaw, counsel

exercised her professional judgment in her representation of

Richardson and did not improperly defer to the defendant's

wishes.   We note that were we to find counsel's certificate in

this case insufficient to pass muster under Rule 651(c), we would

be hard-pressed to conceive of a certificate that would

demonstrate counsel's compliance, short of one that exactly

mirrors the language of the rule.    However, our supreme court has

never required strict compliance with Rule 651(c).   Rather,

substantial compliance has been found sufficient.    People v.

Wright, 149 Ill. 2d 36, 63, 594 N.E.2d 276 (1992) (finding

postconviction counsel "substantially complied with the mandate

of Rule 651(c)").


                                18
No. 1-05-0955
     Should Richardson contend fundamental fairness, as the

Suarez court observed, requires review of the two claims he did

not himself present in this successive pro se petition, he is

free to file a second successive petition.   In such a third

petition Richardson, of course, would be subject to the "cause

and prejudice" showing.   See Pendleton, 223 Ill. 2d at 476.    But

we note he would be subject to such a showing in this case as

well if we were to remand to the circuit court.   We must decline

to provide him that opportunity in the instant appeal based on

our concern that a finding of inadequacy of counsel's certificate

would expand the specific duties under Rule 651(c) imposed on

postconviction counsel beyond that which our supreme court has

recognized.   See Pendleton, 223 Ill. 2d at 475-76.

     Ultimately, however, our holding does not depend exclusively

upon the adequacy of the certificate filed by postconviction

counsel.   While we have determined postconviction counsel

substantially complied with her specific duties under Rule

651(c), we also hold the duty to amend under Rule 651(c) is

limited by " 'the constitutional claims raised by the

petitioner.' [Citation.]"   Pendleton, 223 Ill. 2d at 475.     In the

face of two explicit claims that Richardson contends should have

been added to his pro se petition, we look to the allegations in

the instant pro se petition under our de novo review to determine


                                19
No. 1-05-0955
whether there exists a "gist" of such constitutional claims.      See

People v. Delton, 227 Ill. 2d 247 (2008).    As we have already

stated, a gist of each such constitutional claim is not present.

     Richardson's position that postconviction counsel was

nonetheless required to "amend" his pro se petition to add such

claims transforms the petitioner's burden of complaining of a

constitutional deprivation to a burden on counsel to scour the

record for such complaints; in effect, transforming what the

supreme court has explicitly stated is a matter of counsel's

judgment into a legal obligation.    Richardson argues that because

the record demonstrates constitutional violations as borne out by

the allegation in his 1992 pro se petition regarding possible

police brutality by officers otherwise linked to allegations of

police torture and his plainly improper sentence imposed on the

underlying felony of felony murder, appointed postconviction

counsel was required to amend the pro se petition to add these

claims.   We find no authority for this position.   See People v.

Rials, 345 Ill. App. 3d 636, 643, 802 N.E.2d 1240 (2003) (counsel

"need not scour the record to ascertain any other potential

errors and constitutional issues not implicated in the

defendant's pro se petition" (emphasis added)).

     We also reject Richardson's fall-back argument that the

presumption of compliance based on the filing of a certificate is


                                20
No. 1-05-0955
overcome here.   Once again, under our de novo review, where there

is no "gist" in his successive pro se petition of the

constitutional claims Richardson now contends should have been

added, Rule 651(c) places no legal duty on postconviction counsel

to add those claims to his successive pro se petition for

postconviction relief.

     Following Pendleton, we find claims otherwise not supported

by allegations in his pro se petition and the supplemental

petition filed by postconviction counsel waived.   Nor can support

in the record for the omitted claims serve to shore up his claim

that postconviction counsel's Rule 651(c) certificate was

deficient.   The circuit court did not err in granting the State's

motion to dismiss.

                            CONCLUSION

     Postconviction counsel substantially complied with the

specific duties required by Rule 651(c).   Postconviction

counsel's duty to amend under Rule 651(c) is constrained by the

complaints Richardson set out in his successive pro se petition.

Postconviction counsel did not provide unreasonable assistance.

     Accordingly, the judgment of the circuit court of Cook

County is affirmed.

     Affirmed.

     CAHILL, P.J., and R. GORDON, J., concur.


                                21
No. 1-05-0955


         REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
     _________________________________________________________________

           THE PEOPLE OF THE STATE OF ILLINOIS,
                Respondent-Appellee,

                   v.

           ANTHONY RICHARDSON,
               Petitioner-Appellant.

      ________________________________________________________________

                                   No. 1-05-0955

                             Appellate Court of Illinois
                            First District, First Division

                             Filed: April 21, 2008
     _________________________________________________________________

                JUSTICE GARCIA delivered the opinion of the court.

                  CAHILL, P.J., and R. GORDON, J., concur.
     _________________________________________________________________

                 Appeal from the Circuit Court of Cook County
                  Honorable Clayton J. Crane, Judge Presiding
     _________________________________________________________________

For PETITIONER -        Michael J. Pelletier, Deputy Defender
APPELLANT               Erin E. G. McFeron, Assistant Appellate Defender
                        Office of the State Appellate Defender
                        203 North LaSalle Street-24th Floor
                        Chicago, Illinois 60601

For RESPONDENT -        Lisa Madigan, Attorney General of Illinois
APPELLEE                Gary Feinerman, Solicitor General
                        Leah C. Myers, Assistant Attorney General
                        100 W. Randolph Street, 12th Floor
                        Chicago, Illinois 60601

                                         22